Detailed Action
1. 	This Action is in response to Applicant's patent application filed on January 10, 2020. Claims 1-26 have been cancelled by preliminary amendment and claims 27-45 have been newly added, which are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement submitted on January 10, 2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 27-45 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 27-45, the prior art of record teaches method and apparatus comprising transmission of data where the mobile user switches from one radio cell to the next when the user moves. Maintaining this data connection between the mobile user and the stationary receiver as radio cells are switched requires a connection transfer or handover, which term refers to a procedure within a mobile telecommunications network in which the mobile terminal in motion switches from one radio cell to another during a conversation or data connection without interruption of this connection.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
Zhu; Jing et al. (US 20120315905 A1) discloses a multi-radio handover manager and supporting algorithms that minimizes the time that one radio is powered on when the other radio is connected to the Internet.
	KIM; Youngtae et al. (US 20160029305 A1) discloses enabling a second base station to transmit a turn-off message to at least one user equipment connected with the second base station, wherein the at least one user equipment that has received the turn-off message is configured to set a timer for handover on the basis of a distance with the second base station.

7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 24, 2021